DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1-5, 14, 18 and 19 in the amendment filed on 8/27/2021. Claims 1-20 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 8/27/2021 with respect to claims 1-13 have been fully considered and are persuasive. The rejection of the claims 1-13 in the last office action have been withdrawn.

Applicant's arguments filed on 8/27/2021 with respect to claims 14-20 have been fully considered but they are not persuasive. The examiner respectfully traverses the applicant’s argument by a rejection of the claims 14-20 under 35 U.S.C. 112(b) as clearly addressed in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 14 and 18 recite “recursively processing nodes of a data structure corresponding to a model to generate an array, wherein for a node that is a parent of a low child node connected to the left of the node and a high child node connected to the right of the node” which render the claims indefinite because it is unclear as whether “a data structure corresponding to model” is a tree structure? What do the “parent node”, the “low child node”, and the “high child node” mean when the “data structure” is interpreted/defined as NOT a tree structure? Correction or clarification is respectfully required.
	
	Note, the dependent claims are also rejected because they do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 1-13 are allowed.
Claims 14-20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
	“recursively processing nodes within a tree structure to convert the tree structure into an array, wherein for a node that is a parent of a low child node connected to the left of the node and a high child node connected to the right of the node:
		inserting the node of the tree structure into a first array element;
		inserting the low child node of the node into a second array element next to the first array element;
		inserting the high child node of the node into a third array element next to the second array element, and
		storing, in association with the node, a reference to the high child node that is within the third array element”, as recited in the independent claim 1.

	The dependent claims 2-13, bring definite, further limiting, and fully enabled by the specification are also allowed.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        9/21/2021